941 N.E.2d 165 (2011)
BANK OF AMERICA, N.A., etc., petitioner,
v.
Ross E. BIRD, etc., respondent.
No. 108971.
Supreme Court of Illinois.
January 14, 2011.
On the Court's own motion, the mandate of this Court that issued to the Appellate Court, Fifth District, on January 10, 2011, is recalled.
Order entered by Justice Karmeier.
Motion by movant for a supervisory order [in case No. 111643] Motion allowed. In the exercise of this Court's supervisory authority, this Court's order of November 24, 2010 in Bank of America v. Bird, No. 108971 is vacated. The petition for leave to appeal in No. 108971 is denied. In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is directed to vacate its judgment in Bank of America v. Bird, No. 5-08-0188. The appellate court is directed to reconsider in light of Vancura v. Kinko's, 238 Ill.2d 352, 345 Ill.Dec. 485, 939 N.E.2d 328 (2010), to determine whether a different result is warranted.
Order entered by the Court.